FENDER, Chief Justice,
dissenting.
I am now persuaded that this court erred in reversing this cause on original submission. I dissent from the substitute opinion and would vote to affirm the conviction.
At his trial, following conviction at the guilt-innocence phase, appellant was faced with the introduction of a pen packet offered by the State to support a recidivist pleading in the indictment. Appellant’s counsel objected on the ground that the pen packet and other papers reflected that appellant was sixteen years of age at the time of the prior conviction and that the pen packet contained no certification order from a juvenile court remanding appellant to the district court for trial as an adult. Appellant offered no proof that such certification proceedings were not in fact held.
Appellant did not then and does not now attack the facial validity of the judgment and sentence contained in the pen packet. He simply takes the position that his objection puts the burden of proof on the State to show that certification was accomplished (thereby creating jurisdiction in the district court).
I feel that this case should be controlled by Ex parte Williams, 628 S.W.2d 454 (Tex.Crim.App.1982) and Hankins v. State, 646 S.W.2d 191 (Tex.Crim.App.1983). Williams attacked his conviction by way of habeas corpus on the ground that the record contained no proof that he had received an examining trial before he was indicted. The Court of Criminal Appeals refused relief on the ground that Williams had not sustained his burden of proof that no examining trial was in fact held. Han-kins complained that prior convictions were inadmissible because he was only fifteen years of age when they occurred. In Han-kins, the Court of Criminal Appeals held as follows:
Appellant attacks the admission of prior convictions during the guilt-innocence phase of the trial. It is contended that the procedure by which those convictions were obtained in Virginia were in violation of Texas law and that because there was no evidence before the court regarding Virginia law, it is presumed to be the same as Texas law. Appellant is attempting to collaterally attack the prior out-of-state convictions because he was fifteen at the time of commission and *513conviction and the record contains no certification from Juvenile Court to Adult Felony Court. He argues the convictions to be void, drawing an analogy to convictions entered where a defendant is without the aid of counsel. Appellant's argument is without merit. In this collateral attack, as with a habeas corpus proceeding, it is his burden to demonstrate that the convictions are void by showing that the procedure was improper in Virginia. In Ex Parte Rains, 555 S.W.2d 478 (Tex.Crim.App.1977), it was noted:
“ ‘The burden of proof in a habeas corpus proceeding is upon the petitioner. It was incumbent upon the petitioner here by a preponderance of the evidence to show that he was indigent, had no counsel and did not affirmatively waive the right to counsel.’ [Citations omitted.]”
“ ‘There being no evidence in support of appellant’s contention, no reversible error is presented.’ ”
Id. at 200.
Since there was absolutely no evidence offered to show that appellant herein was not properly certified for adult trial he has wholly failed to meet the burden of proof that his prior conviction was invalid. The conviction should be affirmed.